        0:20-cv-03266-SAL            Date Filed 08/02/21   Entry Number 26        Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                     ROCK HILL DIVISION

 James F. Joyner, III, as trustee of the Cubex,              Case No.: 0:20-cv-03266-SAL
 Inc. Employee Stock Ownership Plan and
 Trust,

                        Plaintiff,

 v.
                                                               OPINION AND ORDER
 Industrial Control Concepts, Inc., D/B/A ICC,
 Inc.,

                        Defendant.



      Before the Court is Plaintiff James F. Joyner, III, as trustee of the Cubex, Inc. Employee Stock

Ownership Plan Trust’s (“Plaintiff”) Motion for Partial Summary Judgment (“Motion”). [ECF

No. 19.] Through the Motion, Plaintiff seeks judgment in its favor on the issue of liability under

a Guaranty Contract. Defendant Industrial Control Concepts, Inc., d/b/a ICC, Inc. (“Defendant”)

does not contest liability. [ECF No. 21.] For the reasons expanded upon below, and without

opposition from Defendant, Plaintiff’s Motion is granted.

                        PROCEDURAL HISTORY AND BACKGROUND

      On September 14, 2020, Plaintiff filed this breach of contract action related to a guaranty

agreement. [ECF No. 1, Compl.] Plaintiff alleges that on August 15, 2017, a non-party,

Duckpond, Ltd. (“Duckpond”) purchased all of Cubex, Inc. from the Employee Stock Ownership

Plan and Trust (“ESOP”). Id. at ¶¶ 2, 11. The transaction involved both a lump sum closing

payment and twelve quarterly installment payments. Id. at ¶ 2. According to Plaintiff, Duckpond

made the first six payments, but failed to make the seventh, eighth, and ninth installments. Id.; see

also id. at ¶¶ 14–18.


                                                   1
       0:20-cv-03266-SAL            Date Filed 08/02/21     Entry Number 26      Page 2 of 4




    As part of the transaction and as a condition to the stock purchase, Defendant signed a guaranty

to serve as the absolute and unconditional guarantor of Duckpond’s obligations. Id. at ¶¶ 3, 22–

24. Following a demand to Defendant for the outstanding payments, Plaintiff instituted this breach

of contract case.

    Defendant answered on December 16, 2020. [ECF No. 10, Ans.] In the Answer, Defendant

admits it executed the guaranty, id. at ¶ 3, admits Duckpond failed to make the seventh, eighth,

and nineth installment payments, id. at ¶¶ 15–17, and admits Plaintiff made a demand for payment,

id. at ¶ 26.

    On April 8, 2021, Plaintiff filed the Motion that is the subject of this order. [ECF No. 19.]

Plaintiff seeks judgment in its favor on the issue of liability, leaving damages to be determined at

trial. Defendant submitted a response, stating it does not contest entry of partial summary

judgment on the issue of liability. [ECF No. 21.] Plaintiff submitted a reply, and the matter is

now ripe for resolution by the court. [ECF No. 22.]

                              UNDISPUTED FACTS IN THE RECORD

    The following undisputed facts appear in the record and serve as the basis for Plaintiff’s request

for partial summary judgment:

        •      The Guaranty, ECF No. 1-1, is valid and enforceable [See ECF No. 19-1, Req. for

               Admis. 3, 4, 6, 7, 9];

        •      Duckpond failed to make the installment payment as required, id. at Req. for Admis.

               10;

        •      Defendant guaranteed the installment payments and is liable for those payments, along

               with reasonable attorneys’ fees, id. at Req. for Admis. 11–15;

        •      Defendant has breached the Guaranty, id. at Req. for Admis. 1.


                                                    2
      0:20-cv-03266-SAL         Date Filed 08/02/21       Entry Number 26        Page 3 of 4




                                   STANDARD OF REVIEW

   Summary judgment is appropriate if the moving party “shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). This can be shown from “citing to particular parts of materials in the record, including

depositions, documents, electronically stored information, affidavits or declarations, stipulations

(including those made for purposes of the motion only), admissions, interrogatory answers, or

other materials.” Fed. R. Civ. P. 56(c)(1)(A). Summary judgment is appropriate “if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–32 (1986).

                                           DISCUSSION

   As outlined above, Defendant does not contest summary judgment in favor of Plaintiff on the

issue of liability for breach of contract. The court then need only satisfy itself that the documents

in the record show that there is no genuine issue as to any material fact and Plaintiff is entitled to

judgment as a matter of law.

   Under South Carolina law, a guaranty is a contract. TranSouth Fin. Corp. v. Cochran, 478

S.E.2d 63, 65 (S.C. Ct. App. 1996); Citizens & S. Nat’l Bank of S.C. v. Lanford, 443 S.E.2d 549,

550 (S.C. 1994) (“A guaranty of payment is an absolute or unconditional promise to pay a

particular debt if it is not paid by the debtor at maturity.”). To establish liability, Plaintiff must

show the existence of a contract, its breach, and damages. The undisputed record before the court

establishes that Defendant is liable pursuant to the Guaranty.

   Defendant admits the validity of the Guaranty, admits Duckpond’s failure to make the required

installment payments, admits its own failure to pay upon demand, and the only issue remaining is



                                                  3
       0:20-cv-03266-SAL        Date Filed 08/02/21      Entry Number 26        Page 4 of 4




the amount of damages Plaintiff may recover. Thus, there is no dispute as to any material fact

about liability in this matter, and Plaintiff is entitled to a judgment as a matter of law regarding

liability.

                                         CONCLUSION

    For the reasons set forth above, Plaintiff’s Motion for Partial Summary Judgment on the issue

of liability, ECF No. 19, is GRANTED.

    IT IS SO ORDERED.

                                                             /s/Sherri A. Lydon_______________
August 2, 2021                                                       Sherri A. Lydon
Florence, South Carolina                                     United States District Judge




                                                 4
